DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 12/22/2021 is acknowledged.  Claim(s) 16-19 is/are under examination.
Claim(s) 1-15 & 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 recites the housing.  The claim limitation, the housing, lacks antecedent basis.  Additionally the claim limitation, the housing, is confusing and indefinite as to its relationship to the claimed structure of the support structure.  Based on claims overall, it appears that the claimed housing and the claimed support structure are the same element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (U.S. Patent Application 2018/0085059 A1) and further in view of Garvey et al. (U.S. Patent Application 2012/0322022 A1).
Claim 16:  Lee teaches – 
A device [tooth-attach wearable device] for sensing multiple dental regions [upper tooth-attach wearable device][lower tooth-attach wearable device] (Figure 1, Element C1 & C2), comprising 
a support structure [tooth attachment] (Figure 1, Element P1 & P2) configured to fit against a plurality of teeth of a patient (as shown in Figure 1) 
wherein the support structure [tooth attachment] (Figure 1, Element P1 & P2) comprises a plurality of sensor elements [sensor device] (Figure 1, Element 10);
Examiner’s Note:  The prior art discloses a plurality of sensors elements as sensor devices element 10 is shown on tooth attachment elements P1 and P2 in Figure 1.
each sensor element is configured to be positioned against a respective different dental region when the support structure is positioned in use against the plurality of teeth [The sensor device 10…may be exposed outside a tooth attachment P1, P2 formed on the tooth-attach wearable device C1, C2] (Para 0065) and
Examiner’s Note:  The sensor is disclosed on the outside of the tooth attachment (Para 0065).  This reads on the claim limitations as the claim limitations are not directed to direct placement on the teeth and in its broadest most reasonable interpretation allow for intermediate support structure to be in between.  
each sensor element is configured to allow measurement of a response of the sensor element to determine structural information about the dental region [engagement force between the tooth and the tooth attachment P2] (Para 0094)
Lee fails to teach heating pulse and heat transfer.  However, Garvey teaches –  
each sensor element is configured to allow a heating pulse [A thermoelectric…solid-state active heat pump which transfers heat] (Para 0043) to be applied to the dental region against which the sensor element is positioned [to apply a stimulus to the tooth of a patient] (Para 0038) and to allow measurement of a response of the sensor element [stimulus sensor 410 can determine the amount of stimulus being applied to the patient's ] (Para 0046) during the heating pulse to determine chemical or structure information about the dental region [indicate the thermal conductivity, electrical conductivity and strength of the tooth, resulting in a measurement of tooth health] (Para 0046)
the response being dependent on heat transfer [heat flux] (Para 0043) characteristics of the dental region in order to result in a measurement of tooth health (Para 0046)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee to include the heating pulse as taught by Garvey in order to result in a measurement of tooth health (Para 0046).
Claim 17/16:  Lee teaches wherein the support structure comprises a conforming surface that is pre-shaped to conform with an outer profile of the plurality of teeth (Figure 1, Element C1, P1, C2 & P2 and Para 0063).
Examiner’s Note:  Lee discloses a reinforced plastic in Para 0063.  Lee disclosed the plastic conforming to the teeth shape in Figure 1.  Thus in order for the reinforced plastic to conform to the teeth shape, the plastic would have to be pre-shaped to fit.
Claim 19/16:  Lee teaches wherein the fit between the support structure and the plurality of teeth is such as to hold the support structure stably in place by friction between the support structure and the plurality of teeth (as shown in Figure 1).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (U.S. Patent Application 2018/0085059 A1) and Garvey et al. (U.S. Patent Application 2012/0322022 A1) further in view of Stepovich (U.S. Patent Application 2011/0318700 A1).
Claim 18/16:  Lee teaches wherein the housing comprises an interior surface configured to conform with an outer profile of the plurality of teeth when positioned in use over the plurality of teeth (Figure 1, Element C1, P1, C2 & P2 and Para 0063 & 0065).
Lee and Garvey fail to teach a deformable interior surface.  However, Stepovich teaches the housing comprises a deformable [deform] interior surface [end surface] configured to conform with an outer profile of the tooth (Figure 11 and Para 0041) in order to provide a more satisfactory thermal contact (Para 0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Garvey to include the deformable interior surface as taught by Stepovich in order to provide a more satisfactory thermal contact (Para 0040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Atiya et al. (U.S. Patent Application 2016/0262856 A1) – Atiya teaches a digital dental tray system is described including a dental tray shaped to at least partially surround a plurality of teeth and a plurality of three-dimensional (3D) 
Paranjape (U.S. Patent Application 2009/0308742 A1) – Paranjape teaches a system and method that co-locates in a small flexible, configurable system and multi-level substrate sampling, rapid analysis, bio-sample storage and delivery functions to be performed on living tissues or matter obtained from living organisms. The types of the sampling may include chemical, biochemical, biological, thermal, mechanical, electrical, magnetic and optical sampling. In general, the analysis performed at the point of sampling measures the sample taken and records its value. The bio-sample storage function encapsulates a small sample of analyte and preserves it for subsequent examination or analysis, either on the organism by the system or at a remote location by an independent analysis system. Once stored, the sample can provide a record of a biological state at the precise time of sampling. The delivery at the point of sampling can include chemical, biochemical, thermal, mechanical, electrical, magnetic and optical stimuli.
Logan et al. (U.S. Patent Application 2015/0306486 A1) – Logan teaches  methods to prevent harm to athletes from overexertion, including inserting a dental appliance into a mouth of each monitored athlete, the dental appliance having sensors for monitoring parameters such as body temperature and hydration level of the athlete. Obtaining at a monitoring station wireless 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793